United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          June 29, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-41596
                          Summary Calendar


RAY COLGROVE,

                                            Plaintiff-Appellant,

versus

EDDIE WILLIAMS; ROBERT OTT; WILLIAM DRIVER;
AURTHOR VERRETT; BILL CHEATHAM; UNIDENTIFIED
WILBURN; KELLI WARD; K. KNIGHT; JAMES JONES;
PRISCILLA DALY; SALVADOR BUENTELLO,

                                            Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 9:02-CV-190
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Ray Colgrove, a Texas prisoner (# 471509), appeals the

district court’s dismissal of some of the claims in his 42 U.S.C.

§ 1983 civil rights action as frivolous, under 28 U.S.C. § 1915A.

     The district court must review prisoner complaints as soon

as practicable and dismiss the complaints if they are “frivolous,

malicious, or fail[ ] to state a claim upon which relief may be

granted.”   28 U.S.C. § 1915A(a), (b)(1).    Section 1915A “applies

regardless . . . whether the plaintiff has paid a filing fee or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41596
                                  -2-

is proceeding [IFP].”     Ruiz v. United States, 160 F.3d 273, 274

(5th Cir. 1998).   Dismissals under § 1915A are reviewed de novo.

Id. at 275; but see Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999) (a dismissal as frivolous under § 1915A(b) is reviewed for

an abuse of discretion).

     Colgrove argues that prison officials have violated

his rights under both the Due Process Clause and the Cruel

and Unusual Punishment Clause by keeping him confined in

administrative segregation for more than a decade.    It is

debatable whether the district court erred in concluding that

such confinement did not present an “atypical and significant

hardship . . . in relation to the ordinary incidents of prison

life,” so as to constitute a liberty interest protected by the

Due Process Clause.     See Sandin v. Conner, 515 U.S. 472, 484

(1995); Wilkerson v. Stalder, 329 F.3d 431, 435-36 (5th Cir.),

cert. denied, 124 S. Ct. 432 (2003); Pichardo v. Kinker, 73 F.3d

612, 612 (5th Cir. 1995); see also Shoats v. Horn, 213 F.3d 140,

144 (3d Cir. 2000).   Nonetheless, Colgrove has not argued that

the periodic review procedures he received were insufficient

under the Due Process Clause, and he has thus failed to state a

cognizable claim under the due-process framework set forth in

Sandin.   Colgrove also has not established that the confinement

violated his Eighth Amendment rights because he has not shown

that it deprived him of the “minimal measure of life’s

necessities” or that prison officials subjectively acted with

“deliberate indifference” to his conditions of confinement.

See Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999).
                           No. 03-41596
                                -3-

     This court recently rejected a claim almost identical to

Colgrove’s contention that prison officials’ demand for him to

provide a blood sample for a DNA database for felons violates

his Fourth Amendment right to privacy.    See Velasquez v. Woods,

329 F.3d 420, 421 (5th Cir. 2003).   Colgrove also contends that

officials’ enforcement of the statute requiring such blood

samples violates his rights under the Ex Post Facto Clause.

Because this claim is raised for the first time on appeal, we

will not address it.   See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).

     Colgrove’s conclusory allegations are insufficient to

establish a “chronology of events” as required to support

his claim that his prolonged confinement in administrative

segregation is the product of retaliation by prison officials.

See Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999);

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     In his appellate brief, Colgrove did not set forth the

following claims that he raised in the district court:   prison

officials violated his due process rights at a disciplinary

hearing concerning his refusal to provide a blood sample;

officials retaliated against him, by denying him visitation

privileges, after he filed grievances against a female

correctional officer for forcing him to submit to a strip search;

the cross-gender strip searches violated his Fourth Amendment

rights; officials violated his due process rights by searching

his cell and confiscating property without a hearing; officials

were deliberately indifferent to his safety by failing to remedy
                           No. 03-41596
                                -4-

slippery shower floors; and officials were deliberately

indifferent to his serious medical needs by failing to provide

adequate medical treatment.    By failing to brief these claims,

Colgrove has abandoned them.    Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     The judgment of the district court is AFFIRMED.